Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to because of the following informalities:  
Claim 35 recites “The method of claims 34”. Claim 34 is canceled.
Appropriate correction is required.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, 12, 37-41, 48-49 directed to a method comprising: providing a mixed reality headset; providing a 3D spatial mapping camera; providing a computer system configured to transfer data to and from the mixed reality headset and the 3D spatial mapping camera; attaching a jig to a bone; mapping the bone and jig using the 3D spatial mapping camera; identifying a location for the surgical procedure using the computer system; and using the mixed reality headset to provide a visualization of the location for the surgical procedure. In addition, a system comprising: a Jig configured and arranged to be fixed to a bone; a mixed reality headset; a 3D spatial mapping camera configured to map the bone and the jig; and a computer system configured to transfer data to and from the mixed reality headset and the 3D spatial mapping camera, and further configured to identify a location for the surgical procedure, wherein the mixed reality headset is configured to provide a visualization of the location for the surgical procedure, classified in G06F3/011.
II. Claims 13-17 and 24 directed to a method comprising: providing a mixed reality headset; providing a 3D spatial mapping camera; providing a computer system configured to transfer data to and 
III. Claims 25-29 and 35-36 directed to a method comprising: providing a mixed reality headset; providing a 3D spatial mapping camera; attaching a jig to a bone; mapping the bone using the 3D spatial mapping camera, after the bone has been exposed; identifying a location for the surgical procedure; providing a visual rendering of the jig via the mixed reality headset; and manipulating the visual rendering of the jig via the mixed reality headset, wherein the mixed reality headset provides a visualization of the jig simultaneously with the visual rendering of the jig and wherein the rendering of the jig can be manipulated without manipulating the jig, classified in G06T19/003.
Inventions I, II, and III are directed to related products and process. The inventions as claimed are different because Invention I requires attaching a jig to a bone; mapping the bone and jig using the 3D spatial mapping camera. Invention II requires exposing a bone; mapping the bone using the 3D spatial mapping camera, after the bone has been exposed. And Invention III requires attaching a jig to a bone; mapping the bone using the 3D spatial mapping camera, after the bone has been exposed providing a visual rendering of the jig via the mixed reality headset; and manipulating the visual rendering of the jig via the mixed reality headset, wherein the mixed reality headset provides a visualization of the jig simultaneously with the visual rendering of the jig and wherein the rendering of the jig can be manipulated without manipulating the jig.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
Searching for inventions I and II would require different classification and keyword searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1 .143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1 .48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612